DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “2n nozzles (where ‘n’ is a positive integer number) protruding from the cover part and arranged in a first direction, 
wherein, among the 2n nozzles, a distance between a n-th nozzle and a (n+1)-th nozzle is greater than a distance between a (2n−1)-th nozzle and a 2n-th nozzle”, it is not clear whether n=1 with total two nozzles read into claim 1.

Claim 1 will be examined inclusive all positive integer number for n.



Claim 7 recites “wherein the breadth of the first opening is 9.5 mm, and a maximum breadth of the second opening is 22 mm” which contradicts its parent claim 6 “wherein a maximum breadth of the second opening is 2.3 times the breadth of the first opening”.

Claim 7 will be examined inclusive “wherein the breadth of the first opening is 9.5 mm, and a maximum breadth is 2.3 times” or “wherein maximum breadth of the second opening is 22 mm and the breadth of the first opening is 2.3 times less”.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIGUCHI (US 20200087777, hereafter ‘777).
‘777 teaches all limitations of:
Claim 1:  VAPOR DEPOSITION SOURCE AND VAPOR DEPOSITION APPARATUS (title, the claimed “A deposition apparatus comprising”):

 The vapor deposition source 1 includes a containing unit 2 configured to contain the vapor deposition particles 11 being a vaporized vapor deposition material and a plurality of nozzles 3 configured to eject the vapor deposition particles 11 in the containing unit 2 to the outside ([0033]), the vapor deposition source 1 may include a crucible ([0034], the claimed “a crucible in the chamber”);
 the plurality of nozzles 3 are provided on an upper face 21 of the containing unit 2 (Figs. 1 and 2A or Fig. 4, [0037], the claimed “a cover part covering the crucible; and 2n nozzles (where ‘n’ is a positive integer number) protruding from the cover part and arranged in a first direction” and as shown in Fig. 1), 
a distance from the position X0 to the center in the X axis direction of the vapor deposition particles outlet 32a of the nozzle 3 at each of an outer-most end portions in the X axis direction (nozzle length in the X axis direction from the position X0) is set at 520 mm. In addition, the pitch in the X axis direction of the nozzles 3 on the inclined face 21b is set at, for example, 20 mm ([0047], 2nd last sentence, the claimed “wherein, among the 2n nozzles, a distance between a n-th nozzle and a (n+1)-th nozzle is greater than a distance between a (2n−1)-th nozzle and a 2n-th nozzle”, see also Fig. 4, a comparative example, where the upper face 21 is planar).

	Claim 8: Each nozzle 3 protrudes in an oblique direction from the upper face 21 of the containing unit 2 toward the end portion side in the X axis direction, and includes an upper end face 32 being inclined with respect to a horizontal plane to be directed to the end portion side in the X axis direction of the containing unit 2 ([0041], the claimed “wherein the cover part includes a top surface parallel to both the first direction and a second direction crossing the first direction, and each of the 2n nozzles is inclined with respect to a third direction perpendicular to the top surface”).
	Claim 9: various figures show the inclination angle of the nozzle 3 increasing toward the periphery of the containing unit 2 (the claimed “wherein a first angle between 
	Claim 10: taking n=5, the middle ten nozzles 3 in Fig. 4 read into the claimed “wherein the first angle is 5 degrees, and the second angle is 20 degrees”.
	Claim 11: Fig. 4 shows the claimed “wherein the 2n nozzles comprise: first nozzles inclined at a first angle with respect to a vertical line perpendicular to a top surface of the cover part; second nozzles inclined at a second angle greater than the first angle with respect to the vertical line; third nozzles inclined at a third angle greater than the second angle with respect to the vertical line; fourth nozzles inclined at a fourth angle greater than the third angle with respect to the vertical line; and fifth nozzles inclined at a fifth angle greater than the fourth angle with respect to the vertical line”, note although there are two center nozzles 3 at 5o, Applicants’ Fig. 6 also shows multiple nozzles at AG3, AG4, and AG5, therefore, AG1 to AG5 is not five consecutive nozzles).
	Claim 12: there are three nozzles at the periphery, more than the number of each of the other nozzle groups (the claimed “wherein the fifth nozzles are more in number than the first nozzles, more in number than the second nozzles, more in number than the third nozzles, and more in number than the fourth nozzles”).
	Claim 15: Fig. 4 shows the claimed “wherein the first nozzles, the second nozzles, the third nozzles, the fourth nozzles and the fifth nozzles are sequentially arranged in a direction away from a center of the cover part, wherein the n-th nozzle 

Claim 17:  VAPOR DEPOSITION SOURCE AND VAPOR DEPOSITION APPARATUS (title, the claimed “A deposition apparatus comprising”):
The vapor deposition apparatus 100 includes a vacuum chamber 40, a vapor deposition source 1, a substrate holder (not illustrated) configured to hold the film formed substrate 200 (Fig. 2B, [0030], the claimed “a chamber”);
 The vapor deposition source 1 includes a containing unit 2 configured to contain the vapor deposition particles 11 being a vaporized vapor deposition material and a plurality of nozzles 3 configured to eject the vapor deposition particles 11 in the containing unit 2 to the outside ([0033]), the vapor deposition source 1 may include a crucible ([0034], the claimed “a crucible in the chamber”);
the plurality of nozzles 3 are provided on an upper face 21 of the containing unit 2 ([0037], Fig. 4 shows the claimed “a cover part covering the crucible and including a top surface parallel to both a first direction and a second direction crossing the first direction; and a plurality of nozzles protruding from the cover part and arranged with each other in the first direction”), 
a distance from the position X0 to the center in the X axis direction of the vapor deposition particles outlet 32a of the nozzle 3 at each of an outer-most end portions in 0) is set at 520 mm. In addition, the pitch in the X axis direction of the nozzles 3 on the inclined face 21b is set at, for example, 20 mm ([0047], 2nd last sentence, the claimed “wherein a distance between adjacent two of the plurality of nozzles is varied depending on a position”),
Each nozzle 3 protrudes in an oblique direction from the upper face 21 of the containing unit 2 toward the end portion side in the X axis direction, and includes an upper end face 32 being inclined with respect to a horizontal plane to be directed to the end portion side in the X axis direction of the containing unit 2 ([0041], the claimed “and all of the plurality of nozzles are inclined with respect to a third direction perpendicular to the top surface”).
	Claim 18: a distance from the position X0 to the center in the X axis direction of the vapor deposition particles outlet 32a of the nozzle 3 at each of an outer-most end portions in the X axis direction (nozzle length in the X axis direction from the position X0) is set at 520 mm. In addition, the pitch in the X axis direction of the nozzles 3 on the inclined face 21b is set at, for example, 20 mm ([0047], 2nd last sentence, the claimed “wherein the plurality of nozzles is 2n in number, where ‘n’ is a positive integer number; and, among the nozzles, a distance between a n-th nozzle and a (n+1)-th nozzle which are in a central area of the cover part is greater than a distance between a (2n−1)-th nozzle and a 2n-th nozzle which are in an outer area of the cover part”).
Claim 19: various figures show the inclination angle of the nozzle 3 increasing toward the periphery of the containing unit 2 (the claimed “wherein a first angle between 
Claim 20: various figures show the nozzle inlet 31a is constant and smaller than the nozzle outlet 32a, which is progressively increasing in diameter (Fig. 4 read into the claimed “wherein each of the plurality of nozzles comprises: an inlet defined in the same plane as a bottom surface of the cover part; an outlet overlapping a portion of the inlet and being greater in area than the inlet; and an opening connecting the inlet to the outlet, wherein the opening includes: a first opening extending from the inlet in an extending direction; and a second opening extending from the first opening to the outlet in the extending direction, wherein the first opening in a direction perpendicular to the extending direction is constant in breadth throughout the first opening along the extending direction, and wherein the second opening in the direction perpendicular to the extending direction has breadth that becomes progressively greater toward the outlet along the extending direction”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over ‘777, as being applied to claim 3 rejection above, in view of Lopp et al. (US 20190226090, hereafter ‘090).
‘777 teaches that in the example illustrated in FIG. 2A, the nozzle length d is set at d=16 mm as an example ([0048], last sentence).’777 does not teach the limitations of:
Claim 4: wherein the first opening in the extending direction is equal in length to the second opening in the extending direction.
Claim 5: wherein the lengths of the first and second openings are each 16 mm.

‘090 is analogous art in the field of NOZZLE FOR A DISTRIBUTION ASSEMBLY OF A MATERIAL DEPOSITION SOURCE ARRANGEMENT, MATERIAL DEPOSITION SOURCE ARRANGEMENT, VACUUM DEPOSITION SYSTEM (title) A nozzle for being connected to a distribution assembly for guiding evaporated material from a material source into a vacuum chamber is described. The nozzle includes: a nozzle inlet for receiving the evaporated material; a nozzle outlet for releasing the evaporated material 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted equal size of 16 mm, as taught by Fig. 2 of ‘090, to the inclined upper end 32 and the straight portion of the nozzle 3 of ‘777, for its suitability for reducing the shadowing effect with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 6, and alternatively claims 4-5, are rejected under 35 U.S.C. 103 as unpatentable over ‘777, as being applied to claim 3 rejection above, in view of ‘090 and Choi et al. (US 20110146575, hereafter ‘575).
In case Applicants argue that ‘090 does not specifically teach L1 equal to L2 in Fig. 2.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adjusted the size of the length in the inclined upper end 32 of ‘777 based on thickness t of the wall, as taught by ‘575, to the inclined upper end 32 and the straight portion of the nozzle 3 of ‘777, consequently arriving an equal length of the inclined portion and the straight portion, for its suitability for reducing the shadowing effect with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

’777 does not teach the limitations of:


‘575 is analogous art in the field of EVAPORATION SOURCE AND DEPOSITION APPARATUS HAVING THE SAME (title) for organic light emitting diode displays (OLEDs) ([0006], same as ‘575, [0029]) to minimize a shadow effect ([0010]). ’575 further teaches that the inclined angle [Symbol font/0x46] of the predetermined region B is greater than about 60o and less than 90o ([0068], this includes 68.85o as disclosed in Applicants’ Specification [0058]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted equal size, as taught by Fig. 2 of ‘090, to the inclined upper end 32 and the straight portion of the nozzle 3 of ‘777, with the inclined angle [Symbol font/0x46] of the predetermined region B of 68.85o for its suitability for reducing the shadowing effect with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over ‘777, ‘090, and ‘575, as being applied to claim 6 rejection above, further in view of Kido et al. (US 20050005857, hereafter ‘857).
The combination of ‘777, ‘090, and ‘575 does not teach the limitations of:
Claim 7: wherein the breadth of the first opening is 9.5 mm, and a maximum breadth of the second opening is 22 mm.

‘857 is analogous art in the field of Device And Method For Vacuum Deposition, And Organic Electroluminescent Element Provided By The Device (title) an evaporation source 2 (Fig. 1, abstract). ’857 teaches that through holes 9 having a diameter of 10 mm (Fig. 2, [0056]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have hole size of about 10 mm, as taught by ‘857, as the inlet 31a of ‘777, for its suitability for OLED deposition with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over ‘777, as being applied to claim 12 rejection above, in view of Lee et al. (US 20160201195, hereafter ‘195).
‘777 does not teach the limitation of:
Claim 13: wherein the third nozzles are more in number than the first nozzles, more in number than the second nozzles, and more in number than the fourth nozzles and are less in number than the fifth nozzles.
	Claim 14: wherein, among distances, each of which is a distance between adjacent two of the nozzles, the distance between adjacent two of the fourth nozzles is the greatest.

‘195 is analogous art in the field of DEPOSITING APPARATUS (title), a plurality of injection nozzles arranged from one side of the deposition source along a first direction  (abstract), evaporates and/or sublimates a deposition material such as an organic material using a deposition source to deposit the evaporated or sublimated deposition material onto the substrate ([0005], last sentence). ’195 teaches that The plurality of injection nozzles 100A, 100B, and 100C may be disposed in inclined directions of the injection nozzles 100A, 100B, and 100C for each corresponding regions (10a, 10b, and 10c). For example, the injection nozzle 100A of the central region 10a may be disposed so that the first injection part 102 of the injection nozzle 100A is arranged in the second direction, the injection nozzle 100B of the left region 10b may be disposed so that the first injection part 102 of the injection nozzle 100B is arranged inclined toward left with respect to the second direction, and the injection nozzle 100C of the right region 10c may be disposed so that the first injection part 102 of the injection nozzle 100C may be arranged inclined toward right with respect to the second direction. As such, the arrangement of the injection nozzles 100A, 100B, and 100C coupled with the deposition source 10 may be changed to control a maximum radiation angle of the deposition source 10, so the radiation angle of the deposition material radiated from the deposition source 10 may be controlled and thereby the shadow phenomenon may be decreased or minimized (Fig. 6, 2nd half of [0045]), do not preclude the presence or addition of one or more other features, integers, steps, operations, elements, components, and/or groups thereof ([0026], last sentence), for the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included multiple groups of the injection nozzle groups, as taught by ‘195, to the nozzles of ‘777, for the purpose of improving a shadow phenomenon of a deposition material which is incident on a substrate, as taught by ‘195 ([0008]). Note parent claim 11 did not define the location of the first to fifth nozzles and any group of nozzles can be considered one of the first to the fifth group of nozzles.
Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over ‘777, as being applied to claim 1 rejection above, in view of Kim (US 20160214133, hereafter ‘133).
‘777 does not teach the limitation of:
Claim 16: further comprising: angle limiting parts each having a length extending in the first direction and spaced apart from each other with the nozzles interposed therebetween.

‘133 is analogous art in the field of A deposition source includes first and second modules to store a deposition material, and to heat and evaporate the deposition material, a plurality of nozzles in each of the first and second modules to spray an evaporated deposition material (abstract), particularly nozzle spacing as shown in Fig. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added angle limiting plate of ‘133 to the container 2 of ‘777, for the purpose of forming a uniform film on a substrate by controlling the amount of an organic material sprayed from a nozzle, as taught by ‘133 ([0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140315342 is cited for the well-known fact that thickness of the film as function of the diameter of the nozzle ([0108], last sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716